El Juez Asociado Señor De Jesús
emitió la opinión del. tribunal.
Ana Mariana Cristy era dueña de un solar de 345 metros cuadrados radicado en el barrio Sábalos, de Mayagüez, ins-crito al folio 150 del tomo 57 de Mayagüez, finca número 2735, inscripción primera. De este solar segregó y vendió otro de 150 metros que pasó a formar la finca número 2354 *337y se inscribió el 25 de febrero de 1908, al folio 200 del tomo 71 de Mayagüez;, inscripción primera. En el año 1920 se se-gregó de la misma finca número 2735 otro solar de 124.02 metros cuadrados que fue vendido a los esposos Andrea Coin y Rufino Camacbo, el cual pasó a formar la finca número 5356, inscrita al folio 199 del tomo 138 de Mayagüez, inscrip-ción primera. Deducidas estas dos segregaciones, el área de la finca número 2735 quedó reducida a 70.98 metros cuadra-dos. Este remanente de 70.98 metros cuadrados fue vendido por Ana Mariana Cristy a Ana Cerdá viuda de Fajardo, por precio de $70 por escritura número 207, otorgada en Maya-güez ante el notario Guillermo H. Moscoso, el 10 de octubre de 1925 y se inscribió el 25 del mismo mes al folio 150 vuelto del tomo 57 de Mayagüez.
El 29 de diciembre de 1905 Ana Mariana Cristy había vendido a Celestina Pardo una porción de 100 metros cua-drados que la compradora no inscribió, y habiendo fallecido ésta en septiembre de 1938 bajo testamento en el cual ins-tituyó heredero a su sobrino Salvador Ossorio Pardo, se encontró éste con que a virtud de las dos segregaciones de que fué objeto la finca 2735 y con motivo de la venta del remanente de la misma, o sea una porción de 70.98 metros cuadrados a favor de Ana Cerdá, nada quedaba de la finca 2735, y por consiguiente, no podía él inscribir el solar de 100.20 metros cuadrados que había heredado de Celestina Pardo.
Tratando de remediar esa situación Salvador Ossorio Pardo tramitó un expediente en la Corte de Distrito de Ma-yagüez para justificar a su favor el dominio de los 100.20 metros cuadrados que había heredado de Celestina Pardo. En el escrito inicial expresó que de los 100.20 metros cua-drados, 70.98 aparecían inscritos en dominio a favor de Ana Cerdá y solicitó que fuera ésta citada por edictos por ha-llarse para aquella fecha fuera de Puerto Rico y desconocer *338él su dirección. Ordenó la corte de distrito la citación por edictos, los cuales fueron publicados en un periódico diario de Mayagüez denominado “Diario del Oeste”. No habiendo comparecido Ana Cerdá a oponerse a la pretensión del pro-movente, la Corte oyó la prueba ofrecida por Salvador Osso-rio Pardo, declaró justificado a su favor el dominio de 100.20 metros cuadrados y ordenó que la inscripción que existía a favor de Ana Cerdá sobre los 70.98 metros cuadrados fuese cancelada.
Habiendo Ana Cerdá regresado de los Estados Unidos donde temporalmente se hallaba y enterada de que el de-recho de dominio que tenía sobre los 70,98 metros cuadra-dos que había comprado a Ana Mariana Cristy había sido de ese modo cancelado en el Registro de la Propiedad, instó este pleito en la corte inferior solicitando una sentencia que anulase, solamente en cuanto a los 70.98 metros cuadrados pertenecientes a ella, el expediente de dominio a favor de Salvador Ossorio, y que se anulase también la parte de la resolución que ordenaba la cancelación de la inscripción de los 70.98 metros cuadrados que aparecía en el Registro a su favor.
La demandante basó su contención: (a) en que la orden de citación por edictos era nula y que por consiguiente la corte nunca adquirió jurisdicción sobre ella; y (b) en que dentro de un expediente de dominio la corte carece de "ju-risdicción para decretar la cancelación de cualquier otra ins-cripción contradictoria, ya fuera de dominio o de posesión. En apoyo de esta última contención alegó la demandante que si bien nuestra Ley Hipotecaria permite, esa cancelación den-tro de un expediente posesorio, en el cual la resolución se dicta sin perjuicio de tercero, dicha Ley no contiene igual disposición cuando de un expediente de dominio se trata.
El artículo 393 de la Ley Hipotecaria prescribe que los Registradores, • antes de inscribir alguna finca o derecho *339en virtud de una información posesoria(1) examinarán cui-dadosamente el Registro para averiguar si hay en él algún asiento relativo al mismo inmueble que pueda quedar total o parcialmente cancelado por consecuencia de la inscripción de posesión, y si lo hallaren, suspenderán la inscripción, to-marán anotación preventiva si la solicita el interesado y remitirán copia de dicho asiento al Juez que haya aprobado la información posesoria. Y los párrafos 3 y 4 del mismo artículo prescriben:
“El juez, en su vista, y con citación y audiencia de las personas que por dicho asiento puedan tener algún derecho sobre el inmueble, confirmará o revocará el auto de aprobación, dando conocimiento en todo caso de la providencia que recayese al registrador, a fin de que en vista lleve a efecto la inscripción o cancele la anotación preven-tiva.”
“Si las personas que hubieren de ser citadas estuvieren ausentes, se llevarán previamente a efecto las formalidades exigidas para la citación en la regia 5 del artículo 391.”
La Regla 5 del art. 391 en lo pertinente dice:
“Si se ignorase su paradero, se las citará por medio de edictos en los periódicos oficiales de la provincia de Ultramar respectiva y por término de noventa días; y si transcurridos estos términos no comparecieren los citados, el juzgado aprobará el expediente y man-dará hacer la inscripción del derecho, sin perjuicio del que corres-ponda a dichos dueños colindantes o partícipes, expresándose que éstos no han sido oídos en la información. ’ ’
No existiendo en Puerto Rico los periódicos oficiales de la provincia que existían bajo la soberanía española y es-tando regulado el procedimiento para la citación en el Có-digo de Enjuiciamiento Civil en la fecha en que fue citada *340Ana Cerdá, es preciso recurrir a dicho Código (2) a los efec-tos de citar las personas interesadas en las inscripciones contradictorias de dominio o posesión.
De acuerdo con el procedimiento vigente en la actualidad y cuando se hizo la citación, era preciso que Ana Cerdá fuese citada personalmente y sólo en el caso de existir las circunstancias previstas en el artículo 94 del Código de Enjuiciamiento Civil, podía recurrirse a la citación por edictos, en cuyo caso el que la solicita viene obligado a probar la existencia de tales circunstancias.
El escrito inicial del expediente de dominio se presentó el 8 de noviembre de 1940. Se alegó en el mismo que el dominio de una parte de la finca, o sea 70.98 metros cuadrados, se hallaba inscrito a favor de Ana Cerdá; que ésta se encontraba ausente de la Isla de Puerto Rico; y que el promovenle ignoraba su paradero por lo que se hacía necesario notificarla por medio de edictos que se publicasen en un periódico diario de la localidad.
El escrito inicial, sin embargo, no fué jurado ni se pre-sentó un affidavit donde aparecieran los hechos que se expo-nen en dicho escrito. Tampoco se intentó emplazar perso-nalmente a Ana Cerdá con anterioridad a la citación por edictos devolviendo el emplazamiento con diligenciamiento negativo expresando las diligencias que se hubieren practi-cado para llevar a cabo la citación personal, tal como lo exige la jurisprudencia interpretativa del artículo 94 del' Código de Enjuiciamiento Civil. Goldsmith v. Villari, 27 D.P.R. 794; Danis v. Corte Municipal, 57 D.P.R. 830; Matos v. Agraít, Juez, 59 D.P.R. 291 y McCormick v. McCormick, 61 D.P.R. 841.
*341No habiéndose cumplido con los requisitos exigidos por el art. 94 del Código de Enjuiciamiento Civil, la corte inferior no adquirió jurisdicción sobre Ana Cerdá. Goldsmith v. Villari, supra; Danis v. Corte Municipal, supra; Matos v. Agraít, Juez, supra y McCormick v. McCormick, supra. Por consiguiente la sentencia dictada no pudo perjudicar sus derechos sobre el solar de 70.98 metros cuadrados inscrito a su favor.
Dada la conclusión a que acabamos de llegar no es nece-sario considerar el segundo señalamiento de error.

Procede declarar con lugar el recurso y revocar la sen-tencia apelada en cucmío declaró justificado a favor del de-mandado el dominio sobre el solar de 70.98 metros cuadra-dos y ordenó la cancelación de la inscripción que de dicho solar existía en el Registro de la Propiedad a favor de Ana Cerdá, debiéndose dictar sentencia por este tribunal de con-formidad con los términos de esta opinión.


 En el caso de Canino v. Registrador de San Juan, 31 D.P.R. 434, el pro-cedimiento para cancelar inscripciones de dominio o de posesión contradictorias a una información de posesión que se trate de inscribir, se aplicó por analogía a los casos en que se trate de inscribir una información de dominio y existan asientos contradictorios de posesión o de dominio.


En su “ Texto Revisado de la Ley Hipotecaria de Puerto Rico y su Reglamento1', el Lie. Luis^Muñoz Morales, redacta la Regla 5 del art. 391, en lo que a citación por edictos se refiere, en la siguiente forma:
“Quinta. Si los dueños de los terrenos colindantes o el partícipe en la pro'piedad o en los derechos de una finca que deben ser citados estuvie-ren ausentes, se les citará en la forma dispuesta en el Código de línjwioia-miento Civil; . .